Luke, J.
Smith, on January 11, 1916, sued out an attachment against Griggs, which attachment, on March 15, 1916, was levied upon property •bought by Gillon on January 17, 1916. The issue as to the bona fides of the sale and notice of the existence of attachment against Griggs, who resided out of the State, was fairly and fully submitted to a jury in the municipal court of Atlanta. The issues were determined in favor of Gillon. Upon the petition for eertiorar.i and the answer it was not error, for any of the reasons assigned, for the judge of- the superior court to overrule the certiorari.

Judgment affirmed.


Wade, G. J., and Jenkins, J., concur.